           Case 1:20-cv-02868-LGS Document 19 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :           6/16/2020
 SHANNON DENNIS                                               :
                                            Plaintiff         :
                            -against-                         :   20 Civ. 2868 (LGS)
                                                              :
 GREENBERG FARROW ARCHITECTURE                                :        ORDER
 INCORPORATED, et al.                                         :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for June 18, 2020. ECF 10;

        WHEREAS, the parties filed a joint letter and proposed Case Management Plan in

anticipation of the initial pretrial conference and no significant issues were raised in either. ECF

18. It is hereby

        ORDERED that the June 18, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for periodic status letters, and the need for a pre-motion

letter to avoid cancellation of the final conference and setting of a trial date. The parties should

be aware that the Court does not extend the deadlines for fact discovery absent compelling

circumstances.


Dated: June 16, 2020
       New York, New York
